DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 07/06/2021, claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al (US 6,852,031) in view of Pearlman et al (US 2003/0233276).
Regarding claims 1, 8, and 14: Rowe discloses an input device (8:56 – 9:13, a video gaming machine 200 of the present invention is shown. Machine 200 includes a main cabinet 204, which generally surrounds the machine interior (not shown) and is viewable by users. The main cabinet includes a main door 208 on the front of the machine, which opens to provide access to the interior of the machine. Attached to the main door are player-input switches or buttons 232, a coin acceptor 228, and a bill validator 230, a coin tray 238, and a belly glass 240); a processor (11:26-40, A master gaming controller 305 controls the operation of the various gaming devices and the game presentation on the gaming machine 300); and a memory device that stores a plurality of instructions (12:12-31, Game component information from the smart card may be stored in RAM memory on the master gaming controller 305, may be stored in a smart card data partition 325 of a hard drive 320, may be store in a non-volatile memory 335 or may be stored in some other memory location on the gaming machine) that, when executed by the processor, cause the processor to: receive, via the input device, an input to purchase a virtual ticket voucher (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)), reduce a credit balance by a first monetary value associated with the purchased virtual ticket voucher (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)), and wirelessly communicate, to portable electronic device data associated with the purchased virtual ticket voucher (10:9-22, 33-48, 16:14-31 The cashless instrument typically contains information used to register credits on the gaming machine, including gaming machine 200, and validate the registration transaction. For example, when a smart card is used as a cashless instrument, the smart card voucher may contain information including: 1) a voucher value, 2) a voucher issue date, 3) a voucher issue time, 4) a voucher transaction number, 5) a machine ID, 6) a voucher issue location and 7) a voucher owner. The smart card may store voucher information for multiple vouchers stored on the smart card, in the present invention, the functions of the smart card, described above, may be performed by other gaming devices. For instance, a player may carry a personal digital assistant (PDA) that executes gaming applications such as a bonus game application, a voucher application, a progressive game application and a pay-table application).
However, Rowe does not specifically disclose that the input is received independent of any wireless communication with any portable electronic device or that the wireless communication to the portable device occurs after the receiving of the input and the reduction of the credit balance.
Pearlman discloses a voucher system (paragraph [0036]), wherein an input to purchase a virtual ticket voucher is received independent of any wireless communication with any portable electronic device, and the wireless communication to the portable device occurs after the receiving of the input and the reduction of the credit balance (paragraph [0067], the acquisition of the promotional offers may be initiated by a potential consumer, who has accessed a web site and selected a `download` button, causing electronic coupon data required for the future display of barcode 14 to be stored in their personal computer…the electronic coupons or vouchers are later downloaded into PDA 10 via a docking device or a wireless communications means, as is commonly done in the current art).

Regarding claims 2, 11 and 15: Rowe discloses that which is discussed above. Rowe further discloses that the instructions cause the processor to wirelessly communicate, to the portable electronic device, the data associated with the purchased virtual ticket voucher without printing any physical ticket vouchers associated with the received input to purchase the virtual ticket voucher (10:9-22, 33-48, The cashless instrument typically contains information used to register credits on the gaming machine, including gaming machine 200, and validate the registration transaction. For example, when a smart card is used as a cashless instrument, the smart card voucher may contain information including: 1) a voucher value, 2) a voucher issue date, 3) a voucher issue time, 4) a voucher transaction number, 5) a machine ID, 6) a voucher issue location and 7) a voucher owner. The smart card may store voucher information for multiple vouchers stored on the smart card, in the present invention, the functions of the smart card, described above, may be performed by other gaming devices. For instance, a player may carry a personal digital assistant (PDA) that executes gaming applications such as a bonus game application, a voucher application, a progressive game application and a pay-table application).
Regarding claims 3-4, 12 and 16-17: Rowe discloses that which is discussed above. Rowe further discloses that the virtual ticket voucher is associated with the first after the $50 award is made in game 3, a voucher application executed on the smart card may query the player via one of the displays on the gaming machine 300 whether the player wants to store the $50 award as a voucher on the smart card).
Regarding claims 5 and 18: Rowe discloses that which is discussed above. Rowe further discloses a display device (12:12-31, a master gaming controller 305 controls the operation of the various gaming devices and the game presentation on the gaming machine 300. Using a game code and graphic libraries stored on the gaming machine 300, the master gaming controller 305 generates a game presentation which is presented on the displays 234 and 242), wherein the input to purchase the virtual ticket voucher is received prior to causing the display device to display a portion of a play of a game (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)).
Regarding claims 6 and 19: Rowe discloses that which is discussed above. Rowe further discloses that the input to purchase the virtual ticket voucher occurs independent of any placement of any wager on a game of chance (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)).
Regarding claims 7, 13 and 20: Rowe discloses that which is discussed above. Rowe further discloses that the purchased virtual ticket voucher is associated with a ticket validation number maintained by a remote server (15:46 – 16:14, the security parameters may include pin numbers and biometric information such as retina information or fingerprint information obtained from a retina scanner or a finger print scanner, once the security parameters are entered, the smart card combines the security information with other security information stored on the smart card to form the digital signature. The digital signature may be compared with the digital signature stored on a central computer accessible to the gaming machine and the smart card or with information stored on the smart card itself).
Regarding claim 9: Rowe discloses that which is discussed above. Rowe further discloses that the play of the game comprises a play of a game of chance (22:51-67, A gaming machine for executing a game play with the aid of a smart card, the gaming machine comprising: a master controller designed or configured to control a game of chance played on the gaming machine)
Regarding claims 10: Rowe discloses that which is discussed above. Rowe further discloses the transaction occurs independent of the play of the game of chance (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine. As another example, a smart card vouchers may be generated and modified at ATM-like terminals, at a cashier station where a player cashes out or prepaid smart cards, may be purchased within the gaming property (e.g. casino)).

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/06/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection has been withdrawn. 
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that “modifying Rowe with Pearlman would improperly change the principal operation of Rowe”. The examiner must respectfully disagree. While Rowe does include use of a smart card inserted into a gaming machine, Rowe does not specifically require that the reading of the smart card is conducted via wireless communication. Therefore, the broadest reasonable interpretation of Rowe would allow for wired and/or wireless communication between the smart card and the gaming machine. Pearlman further teaches, specifically, that the input is received independent of any wireless communication with any portable electronic device.
Applicant argues that “Rowe does not include any purchasing of any virtual ticket vouchers responsive to any inputs made via an input device of the gaming system”. The examiner must respectfully disagree. Rowe teaches that the voucher is created when a player executes a gaming application which is resident on the smartcard (10:33-48, a player may create a voucher of a particular amount on a smart card by executing a voucher application residing on the smart card while the smart card is inserted into a gaming machine). Further, Rowe teaches The player may make these choices using the player-input switches 232, the video display screen 234 or using some other device which enables a player to input information into the gaming machine. These input devices may also be used to supply information and make decisions for gaming applications executed on the smart card. For example, using a touch screen a player may input a pin number for validating a smart card). Therefore, Rowe teaches that an application to purchase a voucher is executed in response to a player input on the gaming machine.
Applicant argues that “the smart card of Rowe may operate as a printed ticket voucher, such a ticket voucher still takes a physical form …and not a virtual form”. The examiner must respectfully disagree. Rowe specifically teaches that the voucher(s) are stored on the smart card (10:9-22, 33-48, the smart card may store voucher information for multiple vouchers stored on the smart card). As such, Rowe does teach that the voucher is virtual and not the physical smart card. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Specifically, as discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the voucher acquisition as taught by Pearlman into the gaming system as taught by Rowe in order to provide network .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715